This Court has held that preclusion for failure to comply with CPLR 3101 (d) is improper “unless there is evidence of intentional or willful failure to disclose and a showing of prejudice by the opposing party” (Shopsin v Siben & Siben, 289 AD2d 220, 221 [internal quotation marks omitted]; see Cutsogeorge v Hertz Corp., 264 AD2d 752). In the instant case, there was no showing of an intentional or willful failure to disclose and no showing of prejudice. The plaintiff demonstrated good cause for failing to retain his expert witness earlier.
.The remaining contentions of the respondents Long Island University, C.W. Post College, and C.W. Post Center at Long Island University are without merit (see Hegler v Loews Roosevelt Field Cinemas, 280 AD2d 645; Marshall v 130 N. Bedford Rd. Mount Kisco Corp., 277 AD2d 432; Krygier v Airweld, Inc., 176 AD2d 700, 701). Santucci, J.P., S. Miller, Goldstein and Townes, JJ., concur.